Title: From Alexander Hamilton to Ebenezer Stevens, 25 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


Dr. Sir
New York Oct 25. 1799

If the Owner of the ground adjoining you will take Eight hundred pounds (£ 800) for sixteen acres including a parcel of the wood land and lying on the water the whole breadth, you will oblige me by concluding the bargain with him & I will pay the money as soon as a good title shall appear. If he will not sell a part at this rate, I request you to ascertain whether he will take Thirty pounds an acre for the whole tract and let me know. If I like it, after another view of the premisses, I shall probably take the whole at this price. But I can only pay one half down, a quarter in six months and the remaining quarter in a twelve month. He shall be satisfied on the score of security if he desires.
Yrs. with regard
A Hamilton
General Stevens

